Citation Nr: 1117807	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for callosities of the right foot.

2.  Entitlement to a disability evaluation in excess of 10 percent for callosities of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to February 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge at a video hearing in July 2009.  A transcript of the hearing is of record.  

This case was previously before the Board in November 2009 and August 2010.  In the November 2009 decision, the Board noted that the Veteran appeared to have raised a claim of entitlement to service connection for hematuria secondary to his service-connected back disorder and the matter was referred back to the RO for appropriate action.  It appears that no action has been taken regarding that issue; hence, it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, callosities of the right foot are productive of impairment analogous to a moderately severe foot disability. 

2.  Resolving all reasonable doubt in the Veteran's favor, callosities of the left foot are productive of impairment analogous to a moderately severe foot disability.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for callosities of the right foot are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 4.118, Diagnostic Codes (DCs) 5284, 7804, 7805, 7819 (2010).

2.  The criteria for a 20 percent disability evaluation for callosities of the left foot are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 4.118, DCs 5284, 7804, 7805, 7819 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements, including notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), were accomplished in a letter sent in November 2006 prior to the initial adjudication of the Veteran's claim.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA treatment records have been obtained and he has been provided with appropriate VA examinations in connection with his present claim.  What is more, the Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

This case was remanded by the Board in November 2009 and August 2010.  The November 2009 remand directed the RO to obtain any pertinent, outstanding records and afford the Veteran a VA examination to determine the nature and severity of his left and right foot disabilities.  The August 2010 remand directed the RO to obtain any pertinent, outstanding records since November 2009 and obtain an addendum medical opinion that addressed the nature and severity of any functional impairment caused by the left and right foot disabilities.  The RO has complied with the Board's November 2009 and August 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Increased Rating

The Veteran seeks disability ratings in excess of 10 percent for service-connected callosities of the right and left feet.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Initially, it should be noted that callosities of the feet is not a listed disability under the Schedule for Rating Disabilities, 38 C.F.R., Part 4.  The Veteran's service-connected callosities of the left and right feet are thus rated, by analogy, under 38 C.F.R. § 4.118 Diagnostic Codes 7819-7804 (in effect prior to October 23, 2008).  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  

Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, or 7804), or rated on impairment of function (DC 7805).  A 10 percent rating is the maximum rating possible for a painful, superficial scar, absent limitation of function of the affected part.  See 38 C.F.R. § 4.118, DC 7804 (in effect prior to October 23, 2008).  The Board also notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

In this decision, the Board has finds it appropriate to rate the service-connected callosities under DC 7805, based on limitation of function of the affected part.  As noted above, callosities of the feet is an unlisted condition that may be rated by analogy to closely related conditions in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Diagnostic Code 5284 is deemed by the Board to be the most appropriate code for the 'affected part', inasmuch as it pertains specifically to the disability at issue (i.e. a foot disability).  This determination is more favorable to the Veteran.

Under DC 5284, a 10 percent disability rating is assigned for moderate foot injuries.  A 20 percent rating is assigned for moderately severe foot injuries and a 30 percent rating is assigned for a severe foot injuries.  The Board additionally observes that DC 5284 allows for the assignment of a 40 percent rating for loss of use of the foot.  The Board observes in passing that the words "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 (2010).  However, the Court has held that where a diagnostic code is not predicated on a limited range of motion alone, such as with DC 5284, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

VA medical records throughout the course of the appeal show the Veteran received periodic treatment for callosities that consisted of shaving, debridement, and orthotic inserts.  The medical records reflect that the Veteran reported his calluses were very painful and interfered with his ambulation such that a cane was required.  He was noted to have displayed an antalgic gait.  A February 2007 treatment note indicated that the Veteran was very thin and had no fat pad on the bottom of his feet.  The treatment notes also indicated no gross deformity of the feet was noted.

The Veteran was afforded a VA examination in December 2006 to ascertain the severity of the callosities of the left and right feet.  The Veteran reported symptoms of pain, swelling, lack of endurance, and weakness in both feet with walking, standing, and while at rest.  He had flare-ups that caused intense pain, at least one to three times a month and these last one to two days.  The Veteran also reported that he needed a cane for ambulation assistance.  The examiner noted that the treatment of the calluses consisted of debridement and use of shoe inserts, however, the response to this treatment had been fair.  Objectively, there was evidence of tenderness and pain with palpation of the calluses, as well as evidence of abnormal weight bearing.  There was no evidence of instability, weakness, hallux valgus or rigidus, malunion/nonunion of the tarsal or metatarsal bones, or muscle atrophy in either foot.  A hammertoe was present on the 2nd toe of the right foot.  The pertinent diagnosis was bilateral plantar keratosis, bilateral callosities bilateral feet.  The effect on the Veteran's activities of daily living (e.g. chores, shopping, and exercise was mild).  

The Veteran was also afforded a VA examination in December 2009.  The Veteran stated that he had difficulty walking due to the plantar keratotic skin lesions and used a cane to balance himself.  The examiner noted that the treatment of the calluses consisted of debridement and use of shoe inserts, however, the response to this treatment had been fair.  Objectively, the examiner noted multiple lesions at the plantar foot and hard plaques with a rough hyperkeratotic surface with tenderness to the touch at the center of the lesions.  With respect to the left foot, there were calluses on the forefoot plantar surface of the 3rd and 4th metatarsal heads measuring 2 centimeters (cm) in diameters, darker than his normal skin, hard and slightly elevated plaque.  There were two different lesions on the heel that were medially 1.5 cm round, raised and hard plaque that were nontender.  Laterally, there was a 5 millimeter (mm) hard plaque that was also nontender.  With respect to the right foot, there was a 2.5 cm in diameter hard plaque, darker than his normal skin at the 2nd and third metatarsal heads, plantar forefoot.  This was tender to touch with pressure.  On the mid-arch, there was a small hard plaque, near skin color, that measured 0.5 cm in diameter.  The total body percent affected was less than 1 percent and 0 percent of exposed areas were affected.  The examiner also stated that no pes planus was present and both feet had normal sensation and point discrimination.  Capillary refill and range of motion of the toes were normal.  Pulses were strong and palpable.  Hallux rigidus was present from toes two through five bilaterally.  The bilateral great toes had normal alignment with small 3 mm hard calluses at the distal toes medially.  A report from a December 2009 VA spine examination shows that the Veteran was observed to have an antalgic gait due to his foot disability.  

The Board remanded the claim in August 2010 for an additional medical opinion regarding the degree of the functional impairment caused by the callosities.  In an addendum received in October 2010, the VA examiner opined that the Veteran has "moderately severe" functional impairment attributable to the callosities of the left and right feet due to the persistent symptoms of pain and difficulty walking and the fact that the lesions are on weight bearing areas.  Additional rationale cited by the examiner was evidence of treatment for painful callosities throughout the VA medical treatment records, the Veteran's statements made at prior VA examinations, and the fact that he uses a cane for balance and orthopedic inserts in his shoes.  

Based on the evidence in this case, the Board believes that the level of impairment demonstrated by the Veteran's callosities is more extensive than the level of disability contemplated by the current 10 percent ratings.  In particular, the Board finds that the Veteran's credible report of chronic pain and the noted functional impairment attributable to the callosities (i.e. interference with the ability to walk or stand without pain and difficulty such that a cane and orthotics are required) reflects impairment which is moderately severe.  In other words, the evidence suggests a foot disability in the left and right feet that is beyond "average or medium quality, quantity, or extent."  Accordingly, the Board finds that the callosities affecting the right and left foot each warrant disability ratings of 20 percent, but no higher, as such ratings are reflective of a "moderately severe" foot disability.  See 38 C.F.R. § 4.7 (2010) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned).  

The Board further finds that an even higher rating of 30 percent under DC 5284 is not warranted as a "severe" foot disability has not been demonstrated.  In this regard, the Veteran has not been noted to have a gross foot deformity and he appears to generally function well despite the service-connected callosities affecting both feet.  The VA treatment records reflect that the periodic debridement and orthotic adjustments do provide the Veteran with immediate short-term relief.  Also, there was no objective evidence of instability or muscle atrophy noted at the 2006 VA examination and the examiner stated that the impact on the Veteran's activities of daily living was only mild.  Finally, the Board finds that the VA examiner's opinion that the severity of these conditions is no more than "moderately severe" to be probative.  As the record does not reflect a more severe disability, a 30 percent rating for a "severe" foot disability is not established.

Consideration has also been given to whether higher disability ratings are possible under any alternate Diagnostic Code, but finds that they are not.  The only regulations pertaining to rating skin disabilities that could provide higher ratings are Diagnostic Codes 7800, 7801 and 7806.  In this case, the calluses are on the Veteran's feet and thus are not manifested as disfigurement of the head, face, or neck; hence DC 7800 is not applicable.  None of the calluses are shown to exceed an area of 12 inches or more; hence, DC 7801 is not applicable.  Finally, the calluses only affect 1 percent of the Veteran's entire body, 0 percent of his exposed body areas affected, and do not require any systemic therapy.  The next highest rating under Diagnostic Code 7806, which is 30 percent, requires that at least one of those criteria are met.  As none are met, application of DC 7806 would not provide a higher rating in this case.

Consideration has also been given to whether higher disability ratings are possible under any alternate diagnostic codes pertaining to rating foot disabilities, but finds that they are not.  Rating the Veteran's callosities under DC 5282, for the hammertoes that are present, would not be appropriate as the Veteran is not currently service-connected for that disability.  Also, the Veteran is not shown to have any impairment of either foot such as flat foot, claw foot, malunion or nonunion of the tarsal or metatarsal bones.  Thus, a higher evaluation under any of the potentially applicable diagnostic codes pertaining to the feet, including Diagnostic Codes 5276, 5278, or 5283 are not proper.  

Accordingly, the Board finds that separate 20 percent ratings, and no higher, adequately reflect the degree of the functional impairment caused by the callosities of the left and right feet.  Higher evaluations are not warranted for any period of time that is covered by this appeal.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  38 C.F.R. § 3.321.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's right and left foot disabilities for the entire period of time during the pendency of this appeal.  The disabilities are productive of pain and moderately severe functional impairment due to interference with ambulation.  These manifestations are contemplated in the pertinent rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Finally, the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, the Veteran has not claimed that his service-connected disabilities of callosities of the bilateral feet prevent him from working, and the evidence does not reflect the same.  Thus, a claim for TDIU has not been raised in this decision.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for callosities of the right foot is granted.

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for callosities of the left foot is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


